EXAMINER'S COMMENT
Withdrawn Objection and Rejections
The objection to Claim 16 is withdrawn in light of the cancellation of claim 16.

The rejection of claims 13-15 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the claim amendments, Applicant’s arguments, and the cancellation of claims 15 and 17.

The rejection of claims 13-15 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in light of the claim amendments, Applicant’s arguments, and the cancellation of claims 15 and 17.

The rejection of claims 13-15 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (Overexpression of chlorophyllide a oxygenase (CAO) enlarges the antenna size of photosystem II in Arabidopsis thaliana. Plant J. 2001 May;26(4):365-73) in view of Wenzel (Molecular plant breeding: achievements in green biotechnology and future perspectives. Appl. Microbiol. Biotechnol. 2006 May;70(6):642-50) , is withdrawn in light of the claim amendments, Applicant’s arguments, and the cancellation of claims 15 and 17.

Allowable Subject Matter
Claims 13 and 14 are allowed.


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 13 and 14 are free of the prior art, due to the failure of the prior art to teach or suggest a method for manufacturing transgenic soybean seeds by screening a population of transgenic soybean plants for an increased number of pods and a recombinant DNA construct  that comprises a promoter operably linked to a DNA segment encoding a protein comprising an amino acid sequence having at least 90% amino acid sequence identity to SEQ ID NO:387. The closest prior art identified is Goring et al. U.S. Patent Application Publication No. 2002/0199218, published Dec. 26, 2002. However, the invention claimed here differs from the prior art of Goring et al. at least with respect to the type of protein encoded by the transgene comprised by the transgenic plant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662